Title: David Bailie Warden to Thomas Jefferson, 12 July 1816
From: Warden, David Bailie
To: Jefferson, Thomas


            
              Dear Sir,
              Paris, 12 July, 1816.
            
            our minister, mr. Gallatin, has arrived at Paris, and handed me your letter of the 17th of may. Finding that the Peacock does not return directly to the United States, I have requested a friend of mine, mr Carere of Baltimore, to have your Books sent from Havre for that port, on board of a vessel in which he proposes to embark. I inclose a copy of the invoice of the Books, amounting to nineteen hundred francs; and will send you the receipt as soon as the Booksellers have received a note of the expences of carriage &c. I hope that you will be pleased with the selection. The Debure, who are the sons of the well-known Debure, have the reputation of being honest in their business. They promise to procure the work in question; and any others which you may wish to possess. Since the late change of politicks in france, classical works have increased in price, while those on Science, and politicks have greatly diminished.
            I pray you to accept my thanks for your friendly interference in my behalf; and to present my respects to mr. & mrs. Randolph and family. I find that I must now Seek other means of existence.—It would appear that Europe is far from being tranquil. The will of Sovereigns is not that of the enlightened class of people: and it is doubtful whether the former, with all their military apparatus, will succeed even for a time, in reestablishing an order of things to which the latter are strongly opposed. England was never in a more critical situation than at this moment.
            
              I am, dear Sir, with great respect your most obedt Sert
              D. B. Warden.
            
          